Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
 
Response to Arguments
Applicant’s arguments filed 17 December 2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ribiero.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2012/0044904) in view of Asterjadhi et al. (US 2014/0010211) and Ribiero et al. (US 2011/0222398).
Regarding claim 1, Takano discloses a method of wireless communication (fig. 7), comprising: receiving, by a user equipment (UE), a semi-persistent reservation signal (RTS; fig. 4, frame control, duration and RA fields) from a serving base station (STA0 - AP; para. 64) during a discovery timing configuration (DTC) window (fig. 7; note: window is a period involving RTS and CTS transmission; note: RTS and CTS involve discovery of desire or acceptance to communicate and provide timing for subsequent transmissions - figs. 4-5, duration field), wherein the semi-persistent reservation signal identifies reservation of a shared communication channel (fig. 7, NAV(RTS); para. 109); re-transmitting, by the UE, the received semi-persistent reservation signal in response to the receiving (fig. 7, CTSx; fig. 5, frame control, duration and RA as identical to the RTS); and engaging in communication with the serving base station by the UE within a clear channel assessment (CCA)-exempt transmission (CET) period of the shared communication channel identified by the re-transmitted received semi-persistent reservation signal after the DTC window (fig. 7, fragment data and ACK; note: CET period based on NAV(CTS) and NAV(RTS) for STA4).  
Takano discloses a discovery timing configuration (DTC) window but does not disclose a discovery measurement timing configuration (DMTC) window. Asterjadhi discloses measurement for detecting a signal (item 218; para. 57). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a DMTC window (as opposed to a DTC window) in the invention of Takano. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, 
Further, Takano does not disclose wherein re-transmitting the received semi-persistent reservation signal includes adding an offset period to the re-transmitted received semi-persistent reservation signal. Asterjadhi discloses this feature (fig. 3C, items 352, 370 and 365; para. 81, second sentence and last sentences; note: extended NAV period is added to the original NAV period 370). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to re-transmit the received semi-persistent reservation signal including adding an offset period to the re-transmitted received semi-persistent reservation signal in the invention of Takano. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing  an additional time for transmission (Asterjadhi, para. 81; para. 83, fourth from last sentence; para. 85; note: an extension of time for data transmission; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Takano does not disclose re-transmitting, by the UE, the received semi-persistent reservation signal to one or more base stations other than the serving base station in response to the receiving. However, Ribiero discloses this feature (fig. 3; para. 57; note: sending a CTS to multiple access points). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to re-transmit, by the UE, the received semi-persistent reservation signal to one or more base stations other than the serving base station in response to the receiving in the invention of Takano. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, creating a reservation among several nearby base stations (Ribiero, para. 57, especially second through fifth 
Regarding claim 16, Takano discloses an apparatus (fig. 1, STA 1-3; fig. 2) configured for wireless communication (fig. 7), to receive, by a user equipment (UE), a semi-persistent reservation signal RTS; fig. 4, frame control, duration and RA fields) from a serving base station (STA0 - AP; para. 64) during a discovery timing configuration (DTC) window (fig. 7; note: window is a period involving RTS and CTS transmission; note: RTS and CTS involve discovery of desire or acceptance to communicate and provide timing for subsequent transmissions - figs. 4-5, duration field), wherein the semi-persistent reservation signal identifies reservation of a shared communication channel (fig. 7, NAV(RTS); para. 109); to re-transmit, by the UE, the received semi-persistent reservation signal in response to execution of the configuration of the at least one processor to receive (fig. 7, NAV(RTS); para. 109); and to engage in communication with the serving base station by the UE within a clear channel assessment (CCA)-exempt transmission (CET) period of the shared communication channel identified by the re-transmitted received semi-persistent reservation signal after the DTC window (fig. 7, fragment data and ACK; note: CET period based on NAV(CTS) and NAV(RTS) for STA4).
However, Takano does not disclose the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform the functionality of the apparatus. Asterjadhi discloses a processor and a memory for an apparatus (fig. 2). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a processor and memory for the apparatus 
Takano discloses a discovery timing configuration (DTC) window but does not disclose a discovery measurement timing configuration (DMTC) window. Asterjadhi discloses measurement for detecting a signal (item 218; para. 57). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a DMTC window (as opposed to a DTC window) in the invention of Takano. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing for measuring or detecting a signal from another device (Asterjadhi, para. 57; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Takano does not disclose wherein re-transmitting the received semi-persistent reservation signal includes adding an offset period to the re-transmitted received semi-persistent reservation signal. Asterjadhi discloses this feature (fig. 3C, items 352, 370 and 365; para. 81, second sentence and last sentences; note: extended NAV period is added to the original NAV period 370). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to re-transmit the received semi-persistent reservation signal including adding an offset period to the re-transmitted received semi-persistent reservation signal in the invention of Takano. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing  an additional time for transmission (Asterjadhi, para. 81; para. 83, fourth from last sentence; para. 85; note: an extension of time for 
Still further, Takano does not disclose re-transmitting, by the UE, the received semi-persistent reservation signal to one or more base stations other than the serving base station in response to the receiving. However, Ribiero discloses this feature (fig. 3; para. 57; note: sending a CTS to multiple access points). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to re-transmit, by the UE, the received semi-persistent reservation signal to one or more base stations other than the serving base station in response to the receiving in the invention of Takano. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, creating a reservation among several nearby base stations (Ribiero, para. 57, especially second through fifth sentences; note: preventing interference with a transmission from the serving base station (access point); Examiner notes a signal, whether omnidirectional unicast or broadcast, is received by nearby devices within communication range; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 
Regarding claims 2 and 17, Takano in view of Asterjadhi and Ribiero discloses and makes obvious the method of claim 1 and apparatus of claim 16, wherein the re-transmitted received semi-persistent reservation signal identifies a reservation duration and period of the CET period (Takano, fig. 4, duration; Asterjadhi, fig. 3C, items 365 and 370).  
Regarding claims 4 and 19, Takano in view of Asterjadhi and Ribiero discloses and makes obvious the method of claim 1 and apparatus of claim 16, wherein the UE is one of a subset of UEs served by the serving base station (STA1-STA3) identified to re-transmit the received semi-persistent reservation signal (Takano, fig. 4, RA; paras. 91 and 94).  
Regarding claims 5 and 20, Takano does not disclose the method of claim 1 and apparatus of claim 16, wherein the re-transmitting is performed by the UE at variable times identified by the serving base station. However, Asterjadhi discloses this feature (item 307; para. 63-65; note; duration field and/or delay field indicating the time for transmission of RTS and CTS packets; note: the variable delay can be zero or non-zero - para. 63, last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have re-transmitting performed by the UE at variable times identified by the serving base station in the invention of Takano. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing appropriate opportunities for data transmission (Asterjadhi, paras 63-65; item 307; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Asterjadhi and Ribiero as applied to claim 2 or 17 above, and further in view of Mayor et al. (US 2005/0031045).
Regarding claims 3 and 18, Takano in view of Asterjadhi and Ribiero discloses and makes obvious an RTS and CTS having a reservation duration and CET period but does not disclose the method of claim 2 and apparatus of claim 16, wherein the reservation duration and period of the CET period are identified by a signature waveform of the received semi-persistent reservation signal. However, Mayor discloses an RTS or CTS is identified by a signature waveform (i.e., encoded by a convolutional code - instant application, para. 79; Mayor, para. 70 and fig. 9a). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the reservation duration and period of the CET period 

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462